  Case 13-19721         Doc 70     Filed 10/03/18 Entered 10/03/18 07:49:40              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-19721
         Jerome Duckworth

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/09/2013.

         2) The plan was confirmed on 08/01/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/21/2014, 12/18/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/16/2018.

         6) Number of months from filing to last payment: 62.

         7) Number of months case was pending: 65.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,620.00.

         10) Amount of unsecured claims discharged without payment: $61,262.81.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-19721               Doc 70          Filed 10/03/18 Entered 10/03/18 07:49:40                     Desc Main
                                                Document Page 2 of 4



Receipts:

          Total paid by or on behalf of the debtor                      $20,620.01
          Less amount refunded to debtor                                    $37.05

NET RECEIPTS:                                                                                             $20,582.96


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                           $3,355.00
    Court Costs                                                                         $0.00
    Trustee Expenses & Compensation                                                   $880.08
    Other                                                                               $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                           $4,235.08

Attorney fees paid and disclosed by debtor:                            $145.00


Scheduled Creditors:
Creditor                                                 Claim         Claim            Claim       Principal      Int.
Name                                           Class   Scheduled      Asserted         Allowed        Paid         Paid
Afni, Inc.                                 Unsecured         212.00           NA              NA            0.00       0.00
CENTRAL FURNITURE                          Unsecured         534.00          0.00          534.29          53.43       0.00
CENTRAL FURNITURE                          Secured              NA         534.29            0.00           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU             Unsecured      6,000.00       7,789.98        7,789.98        779.00        0.00
DEPENDON COLLECTION SE                     Unsecured         302.00           NA              NA            0.00       0.00
Escallate Llc (Original Creditor:Emp Of    Unsecured         672.00           NA              NA            0.00       0.00
Escallate Llc (Original Creditor:Emp Of    Unsecured         239.00           NA              NA            0.00       0.00
FARMERS INSURANCE                          Unsecured         300.00           NA              NA            0.00       0.00
FEDERATED FINANCIAL CORP                   Unsecured            NA       8,882.20        8,882.20        888.22        0.00
FIRST SOUTHWESTERN FINANCIAL               Unsecured         810.00           NA              NA            0.00       0.00
FIRST SOUTHWESTERN FINANCIAL               Secured        3,348.00       3,963.13        3,963.13      3,963.13     199.06
FORD MOTOR CREDIT                          Unsecured      8,824.00     10,702.15        10,702.15      1,070.22        0.00
HSBC DIRECT MARKETING                      Unsecured         722.00        728.75          728.75          72.88       0.00
IL DEPT OF REVENUE                         Priority             NA       1,508.44        1,386.94      1,386.94        0.00
IL DEPT OF REVENUE                         Unsecured            NA       1,508.44          121.50          12.15       0.00
INTERNAL REVENUE SERVICE                   Unsecured            NA       6,704.56        6,704.56        670.46        0.00
INTERNAL REVENUE SERVICE                   Unsecured            NA       6,695.39        6,695.39        669.54        0.00
INTERNAL REVENUE SERVICE                   Priority             NA       5,327.53        5,327.53      5,327.53        0.00
JEFFERSON CAPITAL SYSTEMS LLC              Unsecured         230.00           NA              NA            0.00       0.00
Jvdb Asc (Original Creditor:01 Turner Ac   Unsecured      1,306.00            NA              NA            0.00       0.00
Jvdb Asc (Original Creditor:01 Turner Ac   Unsecured      1,154.00            NA              NA            0.00       0.00
LIGHTHOUSE FINANCIAL GROUP                 Unsecured      4,109.00       4,109.43        4,109.43        410.94        0.00
MB FINANCIAL                               Unsecured      1,320.00            NA              NA            0.00       0.00
MERRICK BANK                               Unsecured         721.00        304.05          304.05          30.41       0.00
MET LIFE INSURANCE                         Unsecured      3,137.00       3,137.07        3,137.07        313.71        0.00
MIDLAND CREDIT MANAGEMENT IN               Unsecured      1,161.00            NA              NA            0.00       0.00
OVERLAND BOND & INVESTMENT                 Unsecured      1,738.00       1,738.40        1,738.40        173.84        0.00
PAYDAY LOAN STORE OF IL INC                Unsecured         800.00           NA              NA            0.00       0.00
PREMIER BANK CARD                          Unsecured         370.00        369.54          369.54          36.95       0.00
PYOD LLC                                   Unsecured            NA       2,282.42        2,282.42        228.24        0.00
Receivables Management (Original Credit    Unsecured         612.00        612.30          612.30          61.23       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-19721                Doc 70         Filed 10/03/18 Entered 10/03/18 07:49:40                     Desc Main
                                                Document Page 3 of 4



Scheduled Creditors:
Creditor                                                 Claim           Claim        Claim         Principal        Int.
Name                                           Class   Scheduled        Asserted     Allowed          Paid           Paid
RENT A CENTER CORP                         Secured        1,500.00              NA             NA           0.00         0.00
RENT A CENTER CORP                         Unsecured      2,956.00              NA             NA           0.00         0.00
United Collect Bur Inc (Original Credito   Unsecured         448.00             NA             NA           0.00         0.00
United Collect Bur Inc (Original Credito   Unsecured         112.00             NA             NA           0.00         0.00


Summary of Disbursements to Creditors:
                                                                         Claim           Principal                 Interest
                                                                       Allowed               Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                                    $0.00             $0.00                    $0.00
      Mortgage Arrearage                                                  $0.00             $0.00                    $0.00
      Debt Secured by Vehicle                                         $3,963.13         $3,963.13                  $199.06
      All Other Secured                                                   $0.00             $0.00                    $0.00
TOTAL SECURED:                                                        $3,963.13         $3,963.13                  $199.06

Priority Unsecured Payments:
       Domestic Support Arrearage                                         $0.00             $0.00                    $0.00
       Domestic Support Ongoing                                           $0.00             $0.00                    $0.00
       All Other Priority                                             $6,714.47         $6,714.47                    $0.00
TOTAL PRIORITY:                                                       $6,714.47         $6,714.47                    $0.00

GENERAL UNSECURED PAYMENTS:                                       $54,712.03            $5,471.22                    $0.00


Disbursements:

          Expenses of Administration                                      $4,235.08
          Disbursements to Creditors                                     $16,347.88

TOTAL DISBURSEMENTS :                                                                                     $20,582.96




UST Form 101-13-FR-S (09/01/2009)
  Case 13-19721         Doc 70      Filed 10/03/18 Entered 10/03/18 07:49:40                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/03/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
